FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 18-1104

 CORA SUE SANCHEZ,
 INDIVIDUALLY AND AS
 REPRESENTATIVE OF THE                           §
 ESTATE OF ANTHONY TONY                          §
                                                                                 Ector County,
 SANCHEZ, JENNIFER PASOWICZ                      §
 AND JULIE MARIE SANCHEZ                         §
                                                                                    7th District.
 v.                                              §
 ROBERT'S TRUCK CENTER OF                        §
 TEXAS, LLC AND ROBERT'S
 TRUCK CENTER HOLDING
 COMPANY, LLC



                                                                                 March 29, 2019

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, CORA SUE SANCHEZ, INDIVIDUALLY AND
 AS REPRESENTATIVE OF THE ESTATE OF ANTHONY TONY SANCHEZ, JENNIFER
 PASOWICZ AND JULIE MARIE SANCHEZ, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 9th day of May, 2019.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk